DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer, filed on 07/21/2022 has been approved in application 17/565,186, referencing Patent No. 9,923,942, Patent No. 10,855,735, and 11,218,528.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed. The closest prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of the quality of media monitoring and, more particularly, to using messaging associated with adaptive bitrate streaming to perform media monitoring for mobile platforms. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
U.S. Publication 20130005296 A1, which discloses monitoring internet activity, and, more particularly, to systems, methods, and apparatus to monitor mobile internet activity.
U.S. Publication 20090305680 A1, which discloses generally to audience measurement and, more particularly, to methods and apparatus to monitor mobile devices.
US 9479805 B2, which discloses asset metering from client device to DVR server of the consumption of activity associated with the client device with respect to a given asset and associated time or segment displayed.
U.S. Publication 20100205037 A1, which discloses a method to associate demographic and geographic information with influential consumer relationships.
U.S. Publication 20120117225 A1, which discloses monitoring the streaming session between the transmitting device and the receiving device in order to detect a quality change in the presentation of the streaming event.
U.S. Publication 20120158954 A1, which discloses determining content impression in association with the demographics data of clients and forwarding the information to an audience measurement company.
U.S. Publication 20120323675 A1, which discloses methods and apparatus to measure comparative performance of Internet and television ad campaigns.
U.S. Publication 20130007298 A1, which discloses monitoring streaming media content, like broadcasted media content.
U.S. Publication 20130198125 A1, which discloses measuring online audiences.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446